EXHIBIT 10.39

EMISPHERE TECHNOLOGIES, INC.
WARRANT

Warrant No. A-15

Dated:  September 21, 2006

          Emisphere Technologies, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for value received, MHR Capital Partners Master Account
LP (as assignee  of MHR Capital Partners (500) LP) or its registered assigns
(including any of its affiliates, the “Holder”), is entitled to purchase from
the Company up to a total of 496,674 shares of common stock, $0.01 par value per
share (the “Common Stock”), of the Company (as adjusted from time to time as
provided in Section 7, each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $4.00 (as adjusted from time
to time as provided in Section 7, the “Exercise Price”), at any time and from
time to time, in whole or in part, on or after the date hereof through and
including September 26, 2011 (the “Expiration Date”), and subject to the
following terms and conditions.

          Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

          Registration of Transfers. The Company shall register the transfer of
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Transfer Agent or to the Company at its address specified herein. Upon
any such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

          Exercise and Duration of Warrant.

                    This Warrant shall be exercisable by the registered Holder
at any time and from time, in whole or in part, on or after the date hereof to
and including the Expiration Date. At 5:00 P.M., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.

                    A Holder may exercise this Warrant by delivering to the
Company (i) an exercise notice, in the form attached hereto (the “Exercise
Notice”), appropriately completed and duly signed, and (ii) payment of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised, and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.”

                    The Company shall (i) keep a registration statement relating
to the Warrant and the Warrant Shares continuously effective until the
Expiration Date (including such day), and (ii) have a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock
available to issue Warrant Shares upon exercise of the Warrant.

          Delivery of Warrant Shares.

                    Upon exercise of this Warrant, the Company shall promptly
(but in no event later than three trading days after the Exercise Date) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, free of restrictive legends. If
the Holder provides or previously provided the necessary account information to
the Company, the Company shall issue and deliver such Warrant Shares in a
balance account




of the Holder with the Depository Trust Company through its Deposit Withdrawal
Agent Commission System. The Holder, or any person or entity so designated by
the Holder to receive Warrant Shares, shall be deemed to have become holder of
record of such Warrant Shares as of the Exercise Date. The Company shall, upon
request of the Holder, use commercially reasonable efforts to delivery Warrant
Shares hereunder electronically through the Depository Trust Corporation or
another established clearing corporation performing similar functions.

                    This Warrant is exercisable on or after the date hereof,
either in its entirety or, from time to time, for a portion of the number of
Warrant Shares. Upon surrender of this Warrant following one or more partial
exercises, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.

                    In addition to any other rights available to the Holder, if
the Company fails to deliver to the Holder a certificate representing Warrant
Shares by the third trading day after the date on which delivery of such
certificate is required by this Warrant, and if after such third trading day,
but prior to cure by the Company, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within three trading days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased less
the aggregate Exercise Price (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock), solely
with respect to such exercise, shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the closing price on the date of the event giving rise
to the Company’s obligation to deliver such certificate.

                    The Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other person or entity of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Holder in connection with
the issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

          Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrant in a name other than that of the
Holder or an affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.

          Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments of Section 7). The Company covenants that all Warrant
Shares so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable. The Company will
take all such action as may be necessary to assure that such shares of Common
Stock may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.




          Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 7.

                    Stock Dividends and Splits.

                    If the Company, at any time while this Warrant is
outstanding, (A) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (B) subdivides outstanding shares of Common Stock into a larger number of
shares, or (C) combines outstanding shares of Common Stock into a smaller number
of shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (A) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (B) or (C) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

                    Number of Warrant Shares. Simultaneously with any adjustment
to the Exercise Price pursuant to paragraph (a)(i) of this Section, the number
of Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

                    Adjustment for Reclassification, Exchange and Substitution.
If at any time while this Warrant is outstanding, the Common Stock issuable upon
exercise of this Warrant is changed into the same or a different number of
shares of any class or classes of stock, this Warrant will thereafter represent
the right to acquire such number and kind of securities as would have been
issuable as a result of exercise of this Warrant and the Exercise Price therefor
shall be appropriately adjusted, all subject to further adjustment in this
Section 7.

                    Adjustments for Other Dividends and Distributions. In the
event the Company, at any time or from time to time while this Warrant is
outstanding, shall make or issue, or fix a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in securities of the Company (other than shares of Common Stock) or in
cash or other property (other than cash out of earnings or earned surplus,
determined in accordance with generally accepted accounting principles), then
and in each such event provision shall be made so that the Holder shall receive
upon exercise hereof, in addition to the number of shares of Common Stock
issuable hereunder, the kind and amount of securities of the Company and/or cash
and other property which the Holder would have been entitled to receive had this
Warrant been exercised into Common Stock on the date of such event and had the
Holder thereafter, during the period from the date of such event to and
including the Exercise Date, retained any such securities receivable, giving
application to all adjustments called for during such period under this
Section 7 with respect to the rights of the Holder.

                    Adjustment for Mergers or Reorganizations, etc. Any
reorganization, recapitalization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets or other transaction
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property while this Warrant is outstanding (other
than a transaction covered by Sections 7(a) or (c)) is referred to herein as an
“Organic Change”. Prior to the consummation of any such Organic Change, the
Company shall make appropriate provision (as determined in good faith by the
Board of Directors of the Company and the Holder) to ensure that the Holder
shall have the right to receive, in lieu of or in addition to  (as the case may
be) such shares of Common Stock immediately acquirable and receivable upon
exercise of this Warrant, the kind and amount of securities, cash or other
property as may be issued or payable with respect to or in exchange for the
number of shares of Common Stock immediately acquirable and receivable upon
exercise of this Warrant had such Organic Change not taken place. In such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the Company and the Holder) shall be made with respect to the Holder’s rights
and interests to ensure that the provisions of this Section 7 shall thereafter
be applicable to the Warrant (including, in the case of any Organic Change where
the successor entity or purchasing entity is other than the Company, an
immediate reduction to the




Exercise Price to the value of the Common Stock reflected by the terms of the
Organic Change and a corresponding increase in the number of shares of Common
Stock acquirable and receivable upon exercise of this Warrant, if the value so
reflected is less than the Exercise Price then in effect immediately prior to
such Organic Change). The Company shall not effect any reorganization,
recapitalization, consolidation or merger unless, prior to the consummation
thereof, the successor entity (if other than the Company) resulting from the
consolidation or merger or the entity purchasing such assets assumes by written
instrument (in form and substance satisfactory to the Holder) the obligation to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire;
provided, that any assumption shall not relieve the Company of its obligations
hereunder.

                    Adjustments to the Conversion Prices for Certain Dilutive
Issuances.

                    Special Definitions. For purposes of this Section 7(e), the
following definitions apply:

 

                              “Additional Shares of Common Stock” shall mean all
shares of Common Stock issued (or, pursuant to Section 7(e)(iii), deemed to be
issued) by the Company after the original issue date of this Warrant other than
shares of Common Stock issued or issuable:

 

 

 

 

 

                                        to officers, directors or employees of,
or consultants to, the Company pursuant to stock option or stock purchase plans
or agreements in effect on or prior to September 26, 2005 and on terms approved
by the Company’s Board of Directors and granted, sold or awarded in the ordinary
course of business and consistent with past practice;

 

 

 

 

 

                                        for an aggregate consideration
(determined pursuant to Section 7(e)(v) hereof) of not more than $10,000,000
during any 24-month period;

 

 

 

 

 

                                        for which adjustment of the Exercise
Price is made pursuant to Section 7(e)(iv).

 

 

 

 

                              “Convertible Securities” shall mean any evidences
of indebtedness, shares or other securities convertible into or exchangeable for
Common Stock.

 

 

 

 

                              “Options” shall mean rights, options or warrants
to subscribe for, purchase or otherwise acquire either Common Stock or
Convertible Securities.

                    No Adjustment of Exercise Price. Any provision herein to the
contrary notwithstanding, no adjustment to the Exercise Price shall be made in
respect of the issuance of Additional Shares of Common Stock unless the
consideration per share (determined pursuant to Section 7(e)(v) hereof) for an
Additional Share of Common Stock issued or deemed to be issued by the Company is
less than the Exercise Price in effect on the date of, and immediately prior to,
such issue.

                    Deemed Issuance of Additional Shares of Common Stock. In the
event the Company, at any time or from time to time while this Warrant is
outstanding, shall issue any Options or Convertible Securities or shall fix a
record date for the determination of holders of any class of securities then
entitled to receive any such Options or Convertible Securities, then the maximum
number of shares (as set forth in the instrument relating thereto without regard
to any provisions contained therein designed to protect against dilution) of
Common Stock issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Shares of Common Stock
issued as of the time of such issuance or, in case such a record date shall have
been fixed, as of the close of business on such record date, provided further
that in any such case in which Additional Shares of Common Stock are deemed to
be issued:




 

                              no further adjustments to the Exercise Price shall
be made upon the subsequent issue of Convertible Securities or shares of Common
Stock upon the exercise of such Options or conversion or exchange of such
Convertible Securities;

 

 

 

                              if such Options or Convertible Securities by their
terms provide, with the passage of time or otherwise, for any increase in the
consideration payable to the Company, or decrease in the number of shares of
Common Stock issuable, upon the exercise, conversion or exchange thereof, the
Exercise Price computed upon the original issue thereof (or upon the occurrence
of a record date with respect thereto), and any subsequent adjustments based
thereon, shall, upon any such increase or decrease becoming effective, be
recomputed to reflect such increase or decrease insofar as it affects such
Options or the rights of conversion or exchange under such Convertible
Securities (provided, however, that no such adjustment of the Exercise Price
shall effect Common Stock previously issued upon conversion of the Company’s
preferred stock); and

 

 

 

                              no readjustment pursuant to clause (A) or
(B) above shall have the effect of increasing the Exercise Price to an amount
which exceeds the lower of (i) the Exercise Price on the original adjustment
date or (ii) the Exercise Price that would have resulted from any issuance of
Additional Shares of Common Stock between the original adjustment date and such
readjustment date.

                    Adjustment of Exercise Price Upon Issuance of Additional
Shares of Common Stock. (a) Subject to the last sentence of
subsection (b) below, in the event the Company, at any time while this Warrant
is outstanding, shall issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to
Section 7(e)(iii)) without consideration or for consideration per share less
than the closing price per Share of Common Stock as reported on a publicly
traded exchange (“Market Price”) on the last full trading day immediately prior
to such issue, then the Exercise Price shall be reduced, concurrently with such
issue, to a price (calculated to the nearest cent) determined by multiplying the
Exercise Price then in effect, by a fraction, the numerator of which shall be
the number of shares of Common Stock outstanding immediately prior to such issue
plus the number of shares of Common Stock which the aggregate consideration
received by the Company for the total number of Additional Shares of Common
Stock so issued would purchase at the Market Price in effect immediately prior
to such issuance, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issue plus the number of such
Additional Shares of Common Stock so issued. For the purpose of the above
calculation, the number of shares of Common Stock outstanding immediately prior
to such issue shall be calculated on a fully diluted basis, as if all
Convertible Securities had been fully converted into shares of Common Stock and
any outstanding Options bearing an exercise price which is lower than the price
at which the Additional Shares of Common Stock were issued had been fully
exercised (and the resulting securities fully converted into shares of Common
Stock, if so convertible) as of such date.

          Upon each adjustment of the Exercise Price as a result of the
calculations made in this Section 7(e) (including those resulting from issuances
of Additional Shares of Common Stock deemed to be issued pursuant to
Section 7(e)(iii)), the number of Warrant Shares shall be adjusted by
multiplying such number of Warrant Shares by a fraction, the numerator of which
shall be the Exercise Price in effect immediately prior to such adjustment and
the denominator of which shall be the Exercise Price in effect after giving
effect to such adjustment.

     (b) In the event the Company, at any time while this Warrant is
outstanding, shall issue Additional Shares of Common Stock (including Additional
Shares of Common Stock deemed to be issued pursuant to Section 7(e)(iii)) with a
purchase price, conversion price or exercise price, respectively, that is less
than the Exercise Price in effect immediately prior to the time of such issuance
or sale, then and in each such case the then-existing Exercise Price shall be
reduced, as of the close of business on the effective date of such issuance or
sale, to the lowest purchase price, conversion price or exercise price at which
any Additional Shares of Common Stock were issued or sold. In the event that
both subsections (iv)(a) and (iv)(b) hereof may apply to any issuance, sale or
deemed issuance or sale, then only this section (b) shall be deemed to apply to
such transaction.




                    Determination of Consideration. For purposes of this
Section 7(e), the consideration received by the Company in connection with the
issuance of any Additional Shares of Common Stock shall be computed as follows:

 

 

                    Cash and Property. Such consideration shall:

 

 

 

 

 

                              insofar as it consists of cash, be computed at the
aggregate amount of cash received by the Company, excluding amounts paid or
payable for accrued interest or accrued dividends;

 

 

 

 

 

                              insofar as it consists of property other than
cash, be computed at the fair value thereof at the time of such issuance, as
determined by the Board of Directors in good faith; and

 

 

 

 

 

                              in the event Additional Shares of Common Stock are
issued together with other shares or securities or other assets of the Company
for consideration which covers both cash and property, be the proportion of such
consideration so received, computed as provided in clauses (1) and (2) above, as
determined by the Board of Directors in good faith.

 

 

 

 

 

                    Options and Convertible Securities. The consideration per
share received by the Company for Additional Shares of Common Stock deemed to
have been issued pursuant to Section 7(e)(iii) relating to Options and
Convertible Securities shall be determined by dividing:

 

 

 

 

 

                                        the total amount, if any, received or
receivable by the Company as consideration for the issuance of such Options or
Convertible Securities, plus the minimum aggregate amount of additional
consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein designed to protect against dilution) payable
to the Company upon the exercise of such Options or the conversion or exchange
of such Convertible Securities, or in the case of Options for Convertible
Securities, the exercise of such Options for Convertible Securities and the
conversion or exchange of such Convertible Securities, by

 

 

 

 

 

                                        the maximum number of shares of Common
Stock (as set forth in the instruments relating thereto, without regard to any
provision contained therein designed to protect against the dilution) issuable
upon the exercise of such Options or conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities.

                    Other Events. If any event occurs that would adversely
affect the Holder’s rights but not expressly provided for by this Section 7
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price and
number of Warrant Shares subject to this Warrant so as to protect the Holder’s
rights; provided, however, that no such adjustment will increase the Exercise
Price or decrease the number of shares of Common Stock obtainable as otherwise
determined pursuant to this Section 7.

                    Calculations. All calculations under this Section 7 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

                    Notice of Adjustments. Upon the occurrence of each
adjustment pursuant to this Section 7, the Company at its expense will promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Warrant Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.




                    Notice of Corporate Events; Termination. If the Company
(i) declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including without limitation any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any Subsidiary, (ii) authorizes or approves, enters into any
agreement contemplating, or solicits, stockholder approval for any merger, sale
or similar transaction pursuant to which Common Stock is converted or exchanged
for cash, securities or property or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction at least 15 calendar days prior to the applicable record or
effective date on which a person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.

                    Notwithstanding anything to the contrary in this Section 7,
in no event will this Warrant be exercisable for a number of Warrant Shares that
would cause the Holder’s beneficial ownership of the outstanding Common Stock,
Convertible Securities or Options, together with any affiliates of the Holder,
to exceed 19.9% of the sum of (a) the number of Warrant Shares and (b) the
issued and outstanding shares of Common Stock of the Company prior to any such
exercise. In the event any exercise of this Warrant would contravene this
provision, the number of shares of Common Stock for which this Warrant would
otherwise be exercisable shall automatically be reduced accordingly.

          Payment of Exercise Price. The Holder shall pay the Exercise Price by
(i) paying to the Company cash in immediately available funds or (ii) providing
a written notice to the Company that the Holder is exercising this Warrant on a
“cashless” exercise basis by authorizing the Company to withhold from issuance a
number of shares of Common Stock issuable upon such exercise of this Warrant
which, when multiplied by the Fair Market Value of the Common Stock is equal to
the aggregate Exercise Price (and such withheld shares shall no longer be
issuable under this Warrant). For purposes hereof, “Fair Market Value” means:

                    If the security is traded on a securities exchange or
through the Nasdaq National Market, the Fair Market Value shall be deemed to be
the average of the closing prices of the securities on such exchange or
quotation system, or, if there has been no sales on any such exchange or
quotation system on any day, the average of the highest bid and lowest asked
prices on such exchange or quotation system as of 4:00 p.m., New York time, or,
if on any day such security is not traded on an exchange or quoted in the Nasdaq
Stock Market System, the average of the highest bid and lowest asked prices on
such day in the domestic over-the-counter market as reported by the National
Quotation Bureau, Incorporated or any similar successor organization, in each
such case averaged over a period of ten (10) business days consisting of the
business day as of which Fair Market Value is being determined and the nine
(9) consecutive business days prior to such day; or

                    If at any time such security is not listed on any securities
exchange or quoted in the Nasdaq Stock Market System or the over-the-counter
market, the Fair Market Value shall be the fair value thereof, as determined
jointly by the Board of Directors and the Holder. If such parties are unable to
reach agreement within a reasonable period of time, such fair value shall be
determined by an independent appraiser experienced in valuing securities jointly
selected by the Company’s Board of Directors and the Holder. The determination
of the appraiser shall be final and binding upon the parties and the Company
shall pay the fees and expenses of such appraiser.

          Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.

          Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 5:00 p.m. (New York City
time) on a trading day, (ii) the next trading day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this




Section on a day that is not a trading day or later than 5:00 p.m. (New York
City time) on any trading day, (iii) the trading day following the date of
mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices or communications shall be as set forth in
the Purchase Agreement.

          Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

          Loss, Theft or Destruction of Warrant. In the event that the Holder
notifies the Company that this Warrant has been lost, stolen or destroyed, then
a replacement Warrant, identical in all respects to the original Warrant (except
for any adjustment pursuant hereto to the Exercise Price or number of Warrant
Shares issuable hereunder, if different from the numbers shown on the original
Warrant) shall be delivered to the Holder by the Company, provided that the
Holder executes and delivers to the Company an agreement reasonably satisfactory
to the Company to indemnify the Company from any loss incurred by the Company in
connection with such Warrant.

          Miscellaneous.

                    This Warrant may be assigned by the Holder. This Warrant may
be amended only in writing signed by the Company and the Holder and their
successors and assigns.

                    The Company will not, by amendment of its governing
documents or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any Warrant Shares above the amount payable therefor
on such exercise, (ii) will take all such action as may be reasonably necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable Warrant Shares on the exercise of this Warrant, and
(iii) will not close its shareholder books or records in any manner which
interferes with the timely exercise of this Warrant.

                    GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. THE CORPORATE
LAWS OF THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE
RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE PURCHASE AGREEMENT), AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
WARRANT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.




                    The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.

                    In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

          IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by its authorized officer as of the date first indicated above.

 

EMISPHERE TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------